PER CURIAM.
This is an appeal by the plaintiff Sheldon Greene & Associates, Inc., a real estate broker, from a final declaratory judgment which decreed a 50/50 split of a disputed brokerage commission fee between the plaintiff and the defendant Roz Belford, also a real estate broker, arising from the sale of a hotel in Miami Beach. We affirm the final judgment under review upon a holding that (1) there is substantial competent evidence in this record to support the trial court’s finding that the plaintiff and defendant brokers agreed to split the disputed brokerage fee on a 50/50 basis, and that both brokers were the procuring cause of the subject sale, see Futch v. Head, 511 So.2d 314 (Fla. 1st DCA), rev. denied, 518 So.2d 1275 (Fla.1987); Howard v. Boner, 385 So.2d 699 (Fla. 1st DCA 1980); J.A. Cantor & Assoc., Inc. v. Devore, 281 So.2d 245 (Fla. 3d DCA), cert. denied, 287 So.2d 689 (Fla.1973); and, (2) the trial court was authorized by the pleadings filed by both the plaintiff and defendant in this cause to decree the aforesaid 50/50 split in the disputed brokerage commission. See Wells v. Thorn, 361 So.2d 785 (Fla. 4th DCA 1978); Chandler v. Chandler, 330 So.2d 778 (Fla. 1st DCA), cert. denied, 339 So.2d 1167 (Fla.1976).
Affirmed.